DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 3, 8, 10, 11, 13, 17, 19, 21, 23, 25, 26, and 29 have been cancelled. Claims 7 and 15 have been withdrawn.  Claims 1, 16, and 22 have been amended.  Claims 33-35 are new.
Claims 1, 4-6, 9, 12, 14, 16, 18, 20, 22, 24, 27, 28, and 30-35 are under examination.
Claims 4, 12, 34, and 35 are examined to the extent that they read on the elected species of low oxygen conditions.

2.	All rejections pertaining to claim 8 are moot because the claim was cancelled with the reply filed on 5/24/2021.
	The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to specify that the amino acid is amino acid catabolized by the enzyme recited in claim 1.
The rejection of claim 22 under 35 U.S.C. 112(b) is withdrawn in response to the amendment to delete the recitation “inducible” from the claim.
The anticipation rejections are withdrawn in response to the amendment to introduce the limitation of “an amino acid transporter” in claim 1.



Specification
3.	The claim listing is objected to because claim 14 should be identified as “previously amended”, not “withdrawn”.
	Furthermore, the text of the cancelled claims (in the instant case, claim 8) should not appear in the claim listing.  Appropriate correction is required.
The following is a citation from MPEP: 
714[Symbol font/0x5B]R-6[Symbol font/0x5D] - Amendments, Applicant’s Action
37 CFR 1.121. Manner of making amendments in application.
(c) (4) (i) No claim text shall be presented for any claim in the claim listing with the status of “cancelled” or “not entered”.

Maintained Rejections
Double Patenting
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 4-6, 9, 16, 18, 20, 22, 24, 27, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,889,164.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same recombinant bacterium.  The patent specification defines that the substrate is an amino acid such as a branched amino acid, that the polypeptide is involved in the catabolism of the branched amino acid, that the transporter is an amino acid transporter, that the bacterium is modified to reduce branched amino acid export, and that the recombinant bacterium is suitable to treat diseases associated with the amino acid metabolism (see Abstract; column 2, lines 47-53; column 7, lines 13-22; column 28, lines 11-17; column 32, lines 21-43; Examples 5, 6, and 9; Fig. 20).  The instant specification discloses that the recombinant bacterium could comprise a heterologous gene which is toxic to the bacterium ([0734]-[0737]).  Thus, the instant claims and the patent claims are obvious variants.

s 1, 4-6, 9, 16, 18, 20, 22, 24, 27, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,943,555.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant bacterium.  The specific bacterium recited in the patent claims (i.e., encoding phenylalanine ammonia lyase and a phenylalanine transporter) anticipates the genus recited in the instant claims.  The patent specification discloses using the recombinant bacterium to treat diseases associated with hyperphenylalaninemia (see Abstract).  While the patent claims do not specifically recite a genetic modification which reduces phenylalanine export, doing so would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition capable of efficient therapy.  Thus, the instant claims and the patent claims are obvious variants.

7.	Claims 1, 4-6, 9, 16, 18, 20, 22, 24, 27, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,610,546.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant bacterium.  The specific bacterium recited in the patent claims (i.e., encoding phenylalanine ammonia lyase and a phenylalanine transporter) anticipates the genus recited in the instant claims.  The patent specification discloses using the recombinant bacterium to treat diseases associated with hyperphenylalaninemia (see Abstract).  While the patent claims do not specifically recite a genetic modification which reduces phenylalanine export, doing so would have been obvious to one of skill in the art to .

8.	Claims 1, 5, 6, 9, 16, 18, 20, 22, 24, 27, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,195,234.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant bacterium.  The specific bacterium recited in the patent claims (i.e., encoding phenylalanine ammonia lyase and a phenylalanine transporter) anticipates the genus recited in the instant claims.  The patent specification discloses using the recombinant bacterium to treat diseases associated with hyperphenylalaninemia (see Abstract).  While the patent claims do not specifically recite a genetic modification which reduces phenylalanine export, doing so would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition capable of efficient therapy.  Thus, the instant claims and the patent claims are obvious variants.

9.	 Claim 1, 4-6, 9, 16, 18, 20, 22, 24, 27, 28, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 11-13, 15, 16, 18, 21, 29, 49-52, 80-85, 88-90, 95-103, and 109-121 of copending Application No. 15/379,445 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant bacterium and using the bacterium to treat diseases associated with amino acid metabolism.  The specific recombinant bacterium and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 1, 4-6, 9, 16, 18, 20, 22, 24, 27, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-19, 21, 22, and 27 of copending Application No. 15/852,762 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant bacterium and the same therapy method.  The specific bacterium recited in the application claims (i.e., encoding phenylalanine ammonia lyase and a phenylalanine transporter) anticipates the genus recited in the instant claims.  While the application claims do not specifically recite a genetic modification which reduces phenylalanine export, doing so would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition capable of efficient therapy.  Thus, the instant claims and the application claims are obvious variants.

11.	Claims 1, 9, 16, 18, 20, 22, 24, 27, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-15, 17-20, 23, 24, 33-43, and 53 of copending Application No. 15/775,936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant bacterium and the 


Claim Rejections - 35 USC § 103
	The rejections under 35 U.S.C. 103 are maintained; however, they have been modified to reflect the limitation of “an amino acid transporter” newly introduced in the independent claim 1 and the introduction of new claims 33-35

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 9, 18, 20, 24, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al., in view of Burkovski et al. (Appl. Microbiol. Biotechnol., 2002, 58: 265-274).
	Al-Hafid et al. teach a genetically-engineered probiotic bacterium (such as Lactobacillus and Lactococcus) expressing phenylalanine ammonia lyase (PAL; i.e., an enzyme involved in phenylalanine catabolism) for the treatment of phenylketonuria (PKU) characterized by abnormal phenylalanine metabolism leading to hyperphenylalanininaemia.  Al-Hafid et al. teach that pharmaceutical compositions for oral administration comprising the genetically-engineered probiotic bacteria expressing PAL under the control of an inducible promoter (such as promoters responding to oxygen levels) are capable of significantly reduce the phenylalanine levels in afflicted subjects via PAL ability to catabolize phenylalanine.  Al-Hafid et al. teach that the nucleic acid encoding PAL could be either integrated into the genome or it may remain episomal (claims 1, 18, 24, and 31-33) (Abstract; p. 1-2; p. 3, lines 27-37; p. 4, lines 9-20; p. 5, lines 11-13; p. 6; p. 13, lines 25-28; p. 15, lines 17-19; p. 25).
Al-Hafid et al. do not teach a phenylalanine transporter (claims 1, 9, and 20).  Burkovski et al. teach a transporter for phenylalanine uptake (see p. 266, table 1).  One of skill in the art would have found obvious to further modify the genetically-engineered probiotic bacterium of Al-Hafid et al. with the transporter of Burkovski et al. expressed from a second copy of the inducible promoter to achieve the predictable result of obtaining a composition efficient to treat PKU by providing the bacterium with means for rapid phenylalanine internalization and thus, clearance from circulation. 
prima facie obvious at the time of its effective filing date.

14.	Claims 1, 9, 18, 20, 24, 27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with Burkovski et al., in further view of Duan et al. (Appl. Environ. Microbiol., 2008, 74: 7437-7438).
The teachings of Al-Hafid et al. taken with Burkovski et al. are applied as above for claims 1, 9, 18, 20, 24, and 31-32.  Al-Hafid et al. and Burkovski et al. do not teach E. coli strain Nissle (claim 27).  However, using E. coli strain Nissle is suggested by the prior art.  For example, Al-Hafid et al. teach probiotic bacteria for administration to the intestine (p. 14, lines 26-30; p. 25, lines 20-25; p. 26, lines 19-23; p. 28, lines 1-2; paragraph bridging p. 39 and 40).  Duan et al. teach that E. coli strain Nissle is a probiotic bacteria suitable for therapeutic delivery to the intestine (Abstract; p. 7437, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the teachings of Al-Hafid et al. and Burkovski et al. by using E. coli strain Nissle as the probiotic bacterium to achieve the predictable result of obtaining a composition suitable to lower the levels of phenylalanine.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

15.	Claims 1, 9, 16, 18, 20, 24, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with Burkovski et al., in further view of Doroshenko et al. (FEMS Microbiol. Lett., 2007, 275: 312-318).
The teachings of Al-Hafid et al. and Burkovski et al. are applied as above for claims 1, 9, 18, 20, 24, and 31-33.  Al-Hafid et al. and Burkovski et al. do not teach a genetic modification which reduces phenylalanine export (claim 16).  Doroshenko et al. teach that YddG promotes phenylalanine export from E. coli; Doroshenko et al. teach that YddG inactivation decreases phenylalanine efflux (Abstract; paragraph bridging p. 314 and 315; p. 316, column 1).  One of skill in the art would have found obvious to modify the teachings of Al-Hafid et al. and Burkovski et al. by further deleting YddG to achieve the predictable result of obtaining a composition for efficient PKU therapy. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

16.	Claims 1, 4-6, 9, 12, 14, 16, 18, 20, 22, 24, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. and Burkovski et al., in further view of Trotter et al. (PLoS One, 2011, 6: 1-7).
The teachings of Al-Hafid et al. are applied as above for claims 1, 9, 16, 18, 20, 24, 31, and 32.  Al-Hafid et al. do not teach that the promoter responding to oxygen level is an FNR-responsive promoter (claims 4-6, 12, 14, 22, 34, and 35).  However, using an FNR-responsive promoter is suggested by the prior art.  For example, Al-Hafid et al. teach probiotic bacteria for administration to the intestine (p. 14, lines 26-30; p. 25, lines 20-25; p. 26, lines 19-23; p. 28, lines 1-2; paragraph bridging p. 39 and 40).  Trotter et al. teach that E. coli transcription factor FNR is activated under low oxygen levels within the intestine and, in turn, activates genes which allow growth under anaerobic conditions (Abstract; p. 1, column 1, first full paragraph; p. 2, column 1, first 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
17.	Claims 1, 9, 16, 18, 20, 24, 28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with Burkovski et al., in view of Steidler et al. (Nature Biotech., 2003, 21: 785-789).
The teachings of Al-Hafid et al. and Burkovski et al. are applied as above for claims 1, 9, 16, 18, 20, 24, and 31-33.  Al-Hafid et al. and Burkovski et al. do not teach a thymine auxotroph (claims 28 and 30).  However, Al-Hafid et al. teach probiotic bacteria for administration to the intestine (p. 14, lines 26-30; p. 25, lines 20-25; p. 26, lines 19-23; p. 28, lines 1-2; paragraph bridging p. 39 and 40).  Steidler et al. teach using thymidine auxotrophy for biological containment of therapeutic bacteria delivered to the human intestine (Abstract; p. 785; p. 787, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the genetically-engineered probiotic bacterium of Al-Hafid et al. and Burkovski et al. by using thymidine auxotrophy as taught by Steidler et al. to achieve the predictable result of obtaining a therapeutic bacterium that could be contained when needed.
prima facie obvious at the time of its effective filing date.

Response to Arguments
18.	Double patenting
	The request that the double patenting rejections be held in abeyance is acknowledged; however, the rejections will be maintained until a terminal disclaimer is filed or the claims are amended to obviate the rejections.

	35 U.S.C. 103
	The arguments addressing the references individually are not found persuasive because none of the references has to teach each and every claim limitation.

The applicant argues that phenylalanine transporters were known as early as 1991 and thus would have been readily available to Al-Hafid.  The applicant argues that he was the first to contemplate including a heterologous amino acid transporter.  The applicant argues that the examiner did not provide any reason for modifying Al-Hafid by further using a transporter is not found persuasive.  
This is not found persuasive.  The absence of anticipatory disclosure does not preclude applying the disclosure in an obviousness-type rejection simply because the disclosure does not anticipate the claimed invention.  Furthermore, just because Al-Hafid does not teach a transporter does not mean that modifying Al-Hafid by including a transporter would not have been obvious.  The test for obviousness under 35 U.S.C. 
For the same reasons, the following arguments are not found persuasive: (i) the examiner only provided conclusory remarks is not found persuasive; and (ii), the state of the art at the time of the invention indicated that PAL alone was sufficient to reduce phenylalanine levels (as evidenced by Xingyuan, Chen, Sarkissian, US 2015/0246083, US 2015/0246085).

The applicant argues that, in the absence of any recognition of a problem to be solved there would be no motivation to solve an unknown problem.  
This is not found persuasive.  Combining prior art means that accomplish the same goal of eliminating phenylalanine from circulation (i.e., the PAL-expressing bacteria and the phenylalanine transporter) would have been reasonably obvious to one of skill in the art.  As held In re Peterson, 315 F.3d 1325, 1329-30, there is “a normal desire of scientists or artisans to improve upon what is already generally known”. 

The applicant argues that the identified problem would be limited phenylalanine substrate.


The argument that, based on Burkovski’s teachings of crystallization under production conditions, one of skill in the art would have recognized that increasing phenylalanine concentration would be detrimental to the bacterial cells.
This is not found persuasive.  Firstly, the instant rejection is not based on production conditions.  Secondly, the bacterium taught by the cited prior art overexpresses the catabolizing enzyme.  Thus, one of skill in the art would have readily concluded that there would be no oversaturation with phenylalanine to cause crystallization. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



	
New Rejections
Claim Rejections - 35 USC § 112(b)
19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20.	Claims 9, 12, 20, 22, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9, 12, 20, 22, 34, and 35 are indefinite because they are dependent upon the cancelled claim 8.   
	For examination purposes, the claims were interpreted as being dependent upon claim 1.



Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633